                                 Case 2:21-bk-00577-FMD                            Doc 23           Filed 06/29/21         Page 1 of 6

                                                    UNITED STATES BANKRUPTCY COURT
                                                       MIDDLE DISTRICT OF FLORIDA
                                                          FORT MYERS DIVISION
IN RE:

      Debtor(s) Miguel Zambrana                                                                                           CASE NO.: 2:21-bk-00577-FM©


                                                      SECOND AMENDED CHAPTER 13 PLAN
A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as "Not Included," if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate ❑                         Included       ■   Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessoty, nonpurchase money security interest under                            ❑   Included       ■   Not included
  11 U.S.C. § 5220. A separate motion will be filed. See Section C.5(e).

  Nonstandard provisions, set out in Section E.                                                                       ❑   Included       ■   Not included
  THIS AMENDED PLAN PROVIDES FOR
  PAYMENTS TO CREDITOR/LESSOR
  [PLEASE ENTER NAME TO THE RIGHT]
  TO BE INCLUDED IN PLAN                                                                                              ❑   Included       ■   Not included
  PAYMENTS; THE AUTOMATIC STAY
  IS REINSTATED AS TO THIS
  CREDITOR.
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY
INCLUDED IN THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL.
B.     MONTHLY PLAN PAYMENTS.
Plan payments ("Plan Payments") include the Trustee's fee of 10% and shall begin 30
days from petition filing/conversion date. Debtor shall make Plan Payments to the Trustee
for the period of 36 months. If the Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may
cause an increased distribution to the unsecured class of creditors

                  1.                                         from
                         $661.24                             months                       1                 through       36




I All references to tebtor" include and refer to both of the debtors In a case filed jointly by two individuals.                         Page 1 of 7
                                 Case 2:21-bk-00577-FMD                            Doc 23           Filed 06/29/21        Page 2 of 6

C.         PROPOSED DISTRIBUTIONS.

                     1.          ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee                    $4,500.00          Total Paid Prepetition                    $1,587.00                  Balance Due   $2,913.00


MMM Fee                        $0.00           Total Paid Prepetition                      $0.00                    Balance Due    $0.00

Estimated Monitoring Fee at                                  $50.00                 per Month.



Attorney's Fees Payable Through Plan at                                                   $485.50         Monthly (subject to adjustment).




❑~ NONE               2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


QNONE                 3.         PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).




                4.     TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.



               5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has
filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If
Debtor's Plan Payments are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


j     NONE                 (a)      Claims Secured by Debtor's Principal Residence that Debtor Intends to Retain -
                           Mortgage, HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the
                           Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular monthly
                           postpetition payments on the following claims secured by Debtor's principal residence. Under 11 U.S.C. §
                           1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

                           Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are due on the
                           first payment due date after the case is filed and continue monthly thereafter. The amount of postpetition
                           mortgage payments may be adjusted as provided for under the loan documents. Postpetition ongoing
                           homeowner's association and condominium association assessments may be included in the Plan or may be
                           paid direct. If Debtor intends to pay postpetition assessments through the Plan, list the Regular Monthly
                           Payment. If Debtor intends to pay postpetition assessments direct, state "Direct" in the Regular Monthly
                           Payment column.


I All references to "Debtor" Include and refer to both of the debtors in a case filed jointly by two individuals.                       Page 2 of 7
                                 Case 2:21-bk-00577-FMD                            Doc 23            Filed 06/29/21   Page 3 of 6

■ NONE                  (b)    Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
                        HOA and Condominium Association Assessments, and Arrears, if any, Paid Through the Plan
                        Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
                        monthly postpetition payments on the following claims secured by Debtor's real property. Under 11
                        U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

                        Postpetition mortgage payments must be included in the Plan Payments. Mortgage payments are due
                        on the first payment due date after the case is filed and continue monthly thereafter. The amount of
                        postpetition mortgage payments may be adjusted as provided for under the loan documents.
                        Postpetition ongoing homeowner's association and condominium association assessments may be
                        included in the Plan or may be paid direct. If Debtor intends to pay postpetition assessments through
                        the Plan, list the Regular Monthly Payment. If Debtor intends to pay postpetition assessments direct,
                        state "Direct" in the Regular Monthly Payment column.
❑~ NONE                 (c)     Claims Secured by Real Property - Debtor Seeks Mortgage Modification Mediation
                        (MMM). No later than 90 days from the petition date or the date the case converts to Chapter
                        13, Debtor shall file a motion seeking MMM. Information and forms related to MMM are
                        available in the Court's procedure manual on the Court's website, www.flmb.useourts.gov.
                        Pending the resolution of the MMM, the Plan Payments shall include the following adequate
                        protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross monthly
                        income of Debtor and non-filing spouse, if any (after deducting homeowner's association fees), or
                        the normal monthly contractual mortgage payment; or (2) for non-homestead, income-producing
                        property, 75% of the gross rental income generated from the property. If Debtor obtains a
                        modification of the mortgage, the modified payments shall be included in the Plan Payments. Debtor
                        will not receive a discharge of personal liability on these claims.
■ NONE                   (d)      Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
                         Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
                         to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
                                                                                                                                                  I
                         status or to value the collateral must be filed. Payment on the secured portion of the claim,
                         estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the Plan
                         Payments do not include payments for escrowed property taxes or insurance.
■ NONE                    (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
                          Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
                          nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
                          U.S.C. § 506 to determine secured status and to strip a lien.

❑ NONE                   (f)     Payments on Claims Secured by Real Property and/or Personal Property to Which 11
                         U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
                         § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition date
                         and secured by a purchase money security interest in a motor vehicle acquired for Debtor's personal
                         use; or (2) incurred within one year of the petition date and secured by a purchase money security
                         interest in any other thing of value. These claims will be paid in full under the Plan with interest at
                         the rate stated below.
■ NONE                   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
                         Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
                         Plan with interest at the rate stated below.




1 All references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.                   Page 3 of 7
                                   Case 2:21-bk-00577-FMD                                 Doc 23        Filed 06/29/21              Page 4 of 6

 ■ NONE
                         (h)     Claims Secured by Personal Property - Maintaining Regular Payments and Curing
                         Arrearages, if any, Under 11 U.S.C. § 1322(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
                         principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge of
                         personal liability on these claims.

❑ NONE                   (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                         automatic debit/draft from Debtor's depository account and will continue to be paid directly to the
                         creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                         U.S.C. §§ 362(a) and 1301(a) is terminated rem as to Debtor and rem and                            as to




                                                                                                  in
                                                                                                                                      in
                                                                                                                                                   in
                                                                                                                                                         personam
                         any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                         to terminate or abrogate Debtor's state law contract rights. Because these secured claims are not
                         provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
                         personal liability on these claims.
                                  Last Four Digits of      Creditor                            Property/Collateral
                                  Acct. No.

                              1,      1370                                           United Wholesale Mortgage                     2360 E 5th ST, Lehigh Acres, FL33936




■ NONE                  (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                        collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                        as to Debtor and rem and                  as to any codebtor as to these creditors upon the filing of
                                                   in
                                                                     in
                                                                          personam
                        this Plan.
❑ NONE                   (k)     Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
                         payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
                         1301(a) is terminated      rem as to Debtor and        rem and                 as to any codebtor with
                                                                                                       in
                                                                                                                   in
                                                                                                                        personam
                                                            in
                         respect to these creditors upon the filing of this Plan. Debtor's state law contract rights and defenses
                         are neither terminated nor abrogated. Because these secured claims are not provided for under the
                         Plan, under § 1328(a), Debtor will not receive a discharge of personal liability on these claims.
                 6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor
or Trustee has filed a proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
■ NONE                   (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                         and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
                         following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
                         follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
                         the Plan, Debtor will not receive a discharge of personal liability on these claims.




I All references to 'Debtor Include and refer to both of the debtors in a case filed Jointly by two Individuals.                                        Page 4 of 7
                                Case 2:21-bk-00577-FMD                               Doc 23             Filed 06/29/21   Page 5 of 6

❑I   NONE                (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                         Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                         automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                         creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                         U.S.C. §§ 362(a) and 1301(a) is terminated           as to Debtor and           and                as to




                                                                                                                         in
                                                                                                                              rem
                                                                                                                                    in
                                                                                                                                         personam
                                                                                             in
                                                                                                  rem
                         any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                         to terminate or abrogate Debtor's state law contract rights. Because these leases/executory contracts
                         are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge
                         of personal liability on these claims.
     NONE                (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                         Property. Debtor rejects the following leases/executory contracts and will surrender the following
                         leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
                         terminated         as to Debtor and       and              as to any codebtor as to these creditors



                                                                                in
                                                                                     rem
                                                                                                   in
                                                                                                        personam
                                          in
                                               rem
                         and lessors upon the filing of this Plan.




7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above-referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $18,511.08
D.     GENERAL PLAN PROVISIONS:
      1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
      claims.

          2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
          claim or other amount as allowed by order of the Court.

          3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
          shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
          orders otherwise. Property of the estate

          ❑ (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
           Court orders otherwise, or

          ❑        (b) shall vest in Debtor upon confirmation of the Plan.




I All references to "Debtof' Include and refer to both of the debtors in a case filed jointly by two individuals.                        Page 5 of 7
                                Case 2:21-bk-00577-FMD                             Doc 23           Filed 06/29/21     Page 6 of 6
          4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
          proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
          creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
          orders otherwise.

          5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
          actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
          Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

          6.       Debtor shall timely file all tax returns and make all tax payments and deposits when due.
          (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
          that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
          of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
          Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
          Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
          Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to
          the following year's tax liability. Debtor shall not spend any tax refund without first having obtained the
          Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this Section are deemed void and are stricken.




                                                                          CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

                                                                                                                               ?9-
                                                                                                                                         al
                                                                                                                     Date
1 All references to "Debtor" include and refer to both of the debtors in a case filed jointly by two individuals.                    Page 6 of 7
